Citation Nr: 1815763	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for esophageal cancer.

2.  Entitlement to service connection for claimed esophageal cancer.

3.  Entitlement to service connection for a traumatic brain injury (TBI) to include dementia and memory loss.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from April 1946 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, in support of this claim, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

To afford the Veteran the most sympathetic review, the Board will construe his claim for service connection for esophageal cancer broadly as a claim for service connection for an esophageal condition (to include a non-cancerous disability) or cancer of a related structure.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).
  
The issues of entitlement to service connection for claimed esophageal cancer and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

An unappealed November 1998 rating decision denied the Veteran service connection for esophageal cancer.  Evidence received since the November 1998 denial, including the VA treatment records and the Veteran's December 2017 Board testimony, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for esophageal cancer may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The service connection claim for esophageal cancer disability is reopened.


REMAND

A remand is required to arrange VA examinations to further evaluate the Veteran's claims for service connection for TBI and an esophageal condition, and to allow the AOJ to adjudicate the reopened claim on the merits. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any updated VA or adequately identified treatment records with the claims file.

2.  Then arrange for a VA examination with a physician Board certified in physiatry, neurology, neurosurgery, or psychiatry to determine the nature and cause of the Veteran's reported TBI symptoms including headaches, fainting, and crying spells.  The entire record must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should carefully review and consider the Veteran's testimony describing his in-service head injury after being thrown from a Jeep in Japan in 1946 and subsequent headaches and his VA treatment records noting syncope and dementia.  

The examiner should then respond to the following:

(a) Does the Veteran have, or at any time during the appeal period has he had, a diagnosis of TBI or TBI residuals?  Please identify (by diagnosis) each residual of TBI found/shown by the record.
 
(b) Please identify the likely cause for each TBI/residuals disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's service? 

(c) If TBI/residuals shown are deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3.  Then schedule the Veteran for an examination for an appropriate examiner to evaluate his claim for service connection for esophageal cancer (now broadened to encompass any identified esophageal disability and/or cancer of a related structure).  Based on review of the claims file and the Veteran's history and examination, the examiner should provide an opinion on the following:

Is it at least as likely as not (a 50 percent or better probability) that any diagnosed esophageal disability or cancer of a related structure was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicide agents?

The examiner should specifically note the Veteran's description of symptoms during his December 2017 Board hearing and the September 1997 VA treatment record showing dysphagia and mucosal irregularity.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


